UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

   
  

i ee TT TTT x
ROBERT MILLER, : - 19710961 (DLC)
Plaintiff,

“Vr : ORDER
CITYREALTY.COM, LLC and DOES 1 through : eee
10 inclusive, :

Defendants. : euyetep owe pelt
een eee x See LILY PELE |

 

DENISE COTE, District Judge:

Lap: Mu} aap)

This action was filed on November 26, 2019. On December 2,

 

 

 

the Court scheduled an initial pretrial conference (“IPTC”) for
February 7, 2020. The Court's Notice of Initial Pretrial
Conference included the following language:

YOU ARE DIRECTED (i) TO SO NOTIFY ALL ATTORNEYS IN

THIS ACTION BY SERVING UPON BACH OF THEM A COPY OF
THIS NOTICE AND THE COURT'S INDIVIDUAL PRACTICES
FORTHWITH, AND (ii} TO FILE PROOF OF SUCH NOTICE WITH
THE COURT. IF YOU ARE UNAWARE OF THE IDENTITY OF
COUNSEL FOR ANY OF THE PARTIES, YOU MUST FORTHWITH
SEND A COPY OF THE NOTICE AND PRACTICES TO THAT PARTY
PERSONALLY.

On January 7, 2020, plaintiff filed an affidavit indicating
that the summons and complaint had been served on the New York
Department of State as defendant's agent for service of process.
On January 17, plaintiff filed a letter motion to adjourn the
Tptc. On January 21, plaintiff received a clerk’s certificate
of default as to defendant Cityrealty.com, LLC.

At no point did plaintiff's counsel file proof that he had

served the required notice of the TPTC on the defendant. Cf.

 
Steeger v. JMS Cleaning Servs. LLC, No. Lyvev8013 {DLC), 2018 WL

 

1136113, at *4 (S.D.N.Y. Feb. 28, 2018) (imposing sanctions for,
inter alia, failure to serve a notice of pretrial conference) .
Accordingly, it is hereby

ORDERED that plaintiff's counsel shall, by January 28,
2020, file proof that he has served the December 2 Notice of
Initial Pretrial Conference on the defendant, or a letter
explaining his failure to do so.

IT IS FURTHER ORDERED that plaintiff’s January 17 letter
motion to adjourn the February 7 initial pretrial conference is
DENTED.

Dated: New York, New York
January 21, 2020

tne (be

NISE COTE
United States District Judge

 
